                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN

UNITED STATES OF AMERICA,

             Plaintiff,                              Case No. 19-20112-02
                                                     Hon. Matthew F. Leitman
v.

D2. JAMES WOODS,

            Defendant.
__________________________________________________________________________/

         EX-PARTE ORDER ALLOWING DEFENDANT TO HAVE JOINT
             PROFESSIONAL MEETINGS WITH CO-DEFENDANT
           DONTESE WOODS AND HIS ATTORNEY WILLIAM SWOR

      Defendant James Woods, by and through his attorney, Henry M. Scharg, files this

submission with the Court to allow the defendant and his counsel to have professional

contact visits with co-defendant Dontese Woods and his attorney William Swor, for joint

team meetings at the Clare County Jail, during normal visiting hours, from September 6,

2019 thru December 31, 2019.

                                        Respectfully submitted by:

                                        /s/Henry M. Scharg (P-28804)
                                        Attorney for James Woods
                                        30445 Northwestern Hwy, Ste 225
                                        Farmington Hills, MI 48334
                                        (248) 596-1111
                                        E-mail: hmsattyatlaw@aol.com

 Dated: September 4, 2019

      IT IS HEREBY ORDERED

                                        /s/Matthew F. Leitman
                                        MATTHEW F. LEITMAN
Dated: September 4, 2019                UNITED STATES DISTRICT JUDGE
I hereby certify that a copy of the foregoing document was served upon the parties and/or
counsel of record on September 4, 2019, by electronic means and/or ordinary mail.

                                               s/Holly A. Monda
                                               Case Manager
                                               (810) 341-9764
